
	

113 S545 RS: Hydropower Improvement Act of 2013
U.S. Senate
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 69
		113th CONGRESS
		1st Session
		S. 545
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2013
			Ms. Murkowski (for
			 herself, Mr. Wyden,
			 Mr. Risch, Ms.
			 Cantwell, Mr. Crapo,
			 Mrs. Murray, Mr. Begich, Mr.
			 Bennet, Mr. Udall of
			 Colorado, Mr. Coons,
			 Mrs. Feinstein, and
			 Mr. Casey) introduced the following bill;
			 which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			May 13, 2013
			Reported by Mr. Wyden,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To improve hydropower, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Hydropower Improvement Act of
			 2013.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Sense of the Senate on the use
				of hydropower renewable resources.
					Sec. 5. Promoting hydropower development
				at nonpowered dams and closed loop pumped storage projects.
					Sec. 6. Promoting conduit hydropower
				projects.
					Sec. 7. Promoting small hydroelectric
				power projects.
					Sec. 8. FERC authority to extend
				preliminary permit terms.
					Sec. 9. Study of pumped storage and
				potential hydropower from conduits.
					Sec. 10. Report on memorandum of
				understanding on hydropower.
				
			2.FindingsCongress finds that—
			(1)hydropower is the largest source of clean,
			 renewable electricity in the United States;
			(2)as of the date of enactment of this Act,
			 hydropower resources, including pumped storage facilities, provide—
				(A)nearly 7 percent of the electricity
			 generated in the United States, avoiding approximately 200,000,000 metric tons
			 of carbon emissions each year; and
				(B)approximately 100,000 megawatts of electric
			 capacity in the United States;
				(3)only 3 percent of
			 the 80,000 dams in the United States generate electricity so there is
			 substantial potential for adding hydropower generation to nonpower dams;
			(4)in every State, a tremendous untapped
			 growth potential exists in hydropower resources, including—
				(A)efficiency improvements and capacity
			 additions;
				(B)adding generation to nonpower dams;
				(C)conduit hydropower;
				(D)conventional hydropower;
				(E)pumped storage facilities; and
				(F)new marine and hydrokinetic resources;
			 and
				(5)improvements in
			 increased hydropower production in the United States have the potential—
				(A)to increase the clean energy generation of
			 the United States;
				(B)to improve project
			 performance and result in better environmental outcomes; and
				(C)to provide ancillary benefits that include
			 grid reliability, energy storage, and integration services for variable
			 renewable resources.
				3.DefinitionsIn this Act:
			(1)ConduitThe
			 term conduit means any tunnel, canal, pipeline, aqueduct, flume,
			 ditch, or similar manmade water conveyance that is operated for the
			 distribution of water for agricultural, municipal, or industrial consumption
			 and not primarily for the generation of electricity.
			(2)SecretaryThe term Secretary means the
			 Secretary of Energy.
			(3)Small
			 hydroelectric power projectThe term small hydroelectric
			 power project has the meaning given the term in section 4.30 of title
			 18, Code of Federal Regulations.
			4.Sense of the
			 Senate on the use of hydropower renewable resourcesIt is the sense of the Senate that the
			 United States should increase substantially the capacity and generation of
			 clean, renewable hydropower which will improve the environmental quality of
			 resources in the United States and support local job creation and economic
			 investment across the United States.
		5.Promoting
			 hydropower development at nonpowered dams and closed loop pumped storage
			 projects
			(a)In
			 generalTo improve the regulatory process and reduce delays and
			 costs for hydropower development at nonpowered dams and closed loop pumped
			 storage projects, the Federal Energy Regulatory Commission (referred to in this
			 section as the Commission) shall investigate the feasibility of
			 the issuance of a license for certain hydropower development during the 2-year
			 period beginning on the date of commencement of the prefiling licensing process
			 of the Commission (referred to in this section as a 2-year
			 process).
			(b)Workshops and
			 pilotsThe Commission shall—
				(1)not later than 60
			 days after the date of enactment of this Act, hold an initial workshop to
			 solicit public comment and recommendations on how to implement a 2-year
			 process;
				(2)develop criteria
			 for identifying projects featuring hydropower development at nonpowered dams
			 and closed loop pumped storage projects that may be appropriate for licensing
			 within a 2-year process;
				(3)not later than 180
			 days after the date of enactment of this Act, develop and implement pilot
			 projects to test a 2-year process, if practicable; and
				(4)not later than 3
			 years after the date of implementation of any pilot project to test a 2-year
			 process, hold a final workshop to solicit public comment on the effectiveness
			 of the pilot project.
				(c)Memorandum of
			 understandingThe Commission shall, to the maximum extent
			 practicable, enter into a memorandum of understanding with any applicable
			 Federal or State agency to implement a pilot project described in subsection
			 (b).
			(d)Reports
				(1)Pilot projects
			 not implementedIf the Commission determines that the pilot
			 projects described in subsection (b) are not practicable, not later than 240
			 days after the date of enactment of this Act, the Commission shall submit to
			 the Committee on Energy and Natural Resources of the Senate and the Committee
			 on Energy and Commerce of the House of Representatives a report that—
					(A)describes the
			 public comments received as part of the initial workshop held under subsection
			 (b)(1); and
					(B)identifies the
			 process, legal, environmental, economic, and other issues that justify the
			 determination of the Commission that a 2-year process is not practicable, with
			 recommendations on how Congress may address or remedy the identified
			 issues.
					(2)Pilot projects
			 implementedIf the Commission develops and implements pilot
			 projects involving a 2-year process described in subsection (b), not later than
			 60 days after the date of completion of any final workshop held under
			 subsection (b)(4), the Commission shall submit to the Committee on Energy and
			 Natural Resources of the Senate and the Committee on Energy and Commerce of the
			 House of Representatives a report that—
					(A)describes the
			 outcomes of the pilot projects;
					(B)describes the
			 public comments from the final workshop on the effectiveness of the pilot
			 projects; and
					(C)(i)outlines how the
			 Commission will adopt policies under existing law (including regulations) that
			 result in a 2-year process;
						(ii)outlines how the
			 Commission will proceed with a rulemaking to adopt a 2-year process in the
			 regulations of the Commission; or
						(iii)identifies the
			 process, legal, environmental, economic, and other issues that justify the
			 determination of the Commission that a 2-year process is not practicable, with
			 recommendations on how Congress may address or remedy the identified
			 issues.
						6.Promoting conduit
			 hydropower projects
			(a)Applicability
			 of, and exemption from, licensing requirementsSection 30 of the Federal Power Act
			 (16 U.S.C.
			 823a) is amended—
				(1)by redesignating
			 subsections (c) through (e) as subsections (d) through (f),
			 respectively;
				(2)by striking
			 Sec.
			 30. and all that follows through the end of subsection (b) and
			 inserting the following:
					
						30.Conduit
				hydropower facilities
							(a)DefinitionsIn
				this section:
								(1)ConduitThe
				term conduit means any tunnel, canal, pipeline, aqueduct, flume,
				ditch, or similar manmade water conveyance that is operated—
									(A)for the
				distribution of water for agricultural, municipal, or industrial consumption;
				and
									(B)not primarily for
				the generation of electricity.
									(2)Qualifying
				conduit hydropower facilityThe term qualifying conduit
				hydropower facility means a facility (not including any dam or other
				impoundment) that is determined or deemed under subsection (b)(2)(D) to meet
				the qualifying criteria.
								(3)Qualifying
				criteriaThe term qualifying criteria means, with
				respect to a facility, that—
									(A)the facility is
				constructed, operated, or maintained for the generation of electric power and
				uses for the generation only the hydroelectric potential of a non-federally
				owned conduit;
									(B)the facility has
				an installed capacity that does not exceed 5 megawatts; and
									(C)on or before the
				date of enactment of the Hydropower
				Improvement Act of 2013, the facility is not licensed under, or
				exempted from the license requirements contained in, this part.
									(b)Administration
								(1)In
				generalA qualifying conduit hydropower facility shall not be
				required to be licensed under this part.
								(2)Notice of intent
				to construct facility
									(A)In
				generalAny person, State, or municipality proposing to construct
				a qualifying conduit hydropower facility shall file with the Commission a
				notice of intent to construct the qualifying conduit hydropower
				facility.
									(B)InformationThe
				notice shall include sufficient information to demonstrate that the facility
				meets the qualifying criteria.
									(C)Initial
				determinationNot later than
				15 days after receipt of a notice of intent is filed under subparagraph (A),
				the Commission shall—
										(i)make an initial
				determination as to whether the facility meets the qualifying criteria;
				and
										(ii)if the Commission makes an initial
				determination, pursuant to clause (i) that the facility meets the qualifying
				criteria, publish public notice of the notice of intent filed under
				subparagraph (A).
										(D)Final
				determinationIf, not later
				than 45 days after the date of publication of the public notice described in
				subparagraph (C)(ii)—
										(i)an entity contests
				whether the facility meets the qualifying criteria, the Commission shall
				promptly issue a written determination as to whether the facility meets the
				qualifying criteria; or
										(ii)no entity
				contests whether the facility meets the qualifying criteria, the facility shall
				be considered to meet the qualifying criteria.
										(c)ExemptionsSubject
				to subsection (d), the Commission may grant an exemption in whole or in part
				from the requirements of this part, including any license requirements
				contained in this part, to any facility (not including any dam or other
				impoundment) constructed, operated, or maintained for the generation of
				electric power that the Commission determines, by rule or order—
								(1)uses for the
				generation only the hydroelectric potential of a conduit; and
								(2)has an installed
				capacity that does not exceed 40
				megawatts.
								;
				(3)in subsection (d)
			 (as redesigned by paragraph (1)), by striking subsection (a) and
			 inserting subsection (c); and
				(4)in subsection (e)
			 (as so redesignated), by striking subsection (a) and inserting
			 subsection (c).
				(b)Conforming
			 amendments
				(1)Section 210(j)(3)
			 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 824a–3(j)(3))
			 is amended by striking section 30(c) and inserting
			 section 30(d).
				(2)Section 405(d) of
			 the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2705(d))
			 is amended in the first sentence—
					(A)by striking
			 subsections (c) and (d) each place it appears and inserting
			 subsections (d) and (e); and
					(B)by striking
			 subsection (a) of such section 30 and inserting section
			 30(c) of that Act.
					(3)Section 3401(a)(2)
			 of the Omnibus Budget Reconciliation Act of 1986 (42 U.S.C. 7178(a)(2)) is
			 amended by striking 30(e) and inserting
			 30(f).
				(4)Section 242(b)(3)
			 of the Energy Policy Act of 2005 (42 U.S.C. 15881(b)(3)) is amended by striking
			 section 30(a)(2) of the Federal Power Act (16 U.S.C. 823a(a)(2))
			 and inserting section 30(a) of the Federal Power Act (16 U.S.C.
			 823a(a)).
				7.Promoting small
			 hydroelectric power projectsSection 405(d) of the Public Utility
			 Regulatory Policies Act of 1978 (16 U.S.C. 2705(d)) is amended in
			 the first sentence by striking 5,000 and inserting
			 10,000.
		8.FERC authority to
			 extend preliminary permit termsSection 5 of the Federal Power Act (16
			 U.S.C. 798) is amended—
			(1)by designating the first, second, and third
			 sentences as subsections (a), (c), and (d), respectively; and
			(2)by inserting after subsection (a) (as so
			 designated) the following:
				
					(b)ExtensionThe
				Commission may extend the term of a preliminary permit once for not more than 2
				additional years if the Commission finds that the permittee has carried out
				activities under the permit in good faith and with reasonable
				diligence.
					.
			9.Study of pumped
			 storage and potential hydropower from conduits
			(a)In
			 generalThe Secretary shall conduct a study—
				(1)(A)of the technical
			 flexibility that existing pumped storage facilities can provide to support
			 intermittent renewable electric energy generation, including the potential for
			 those existing facilities to be upgraded or retrofitted with advanced
			 commercially available technology; and
					(B)of the technical
			 potential of existing pumped storage facilities and new advanced pumped storage
			 facilities, to provide grid reliability benefits; and
					(2)(A)to identify the range
			 of opportunities for hydropower that may be obtained from conduits (as defined
			 by the Secretary) in the United States; and
					(B)through case
			 studies, to assess amounts of potential energy generation from such conduit
			 hydropower projects.
					(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit to the Committee on Energy and Natural Resources of the Senate and the
			 Committee on Energy and Commerce of the House of Representatives a report that
			 describes the results of the study conducted under subsection (a), including
			 any recommendations.
			10.Report on
			 memorandum of understanding on hydropowerNot later than 180 days after the date of
			 enactment of this Act, the President shall submit to the Committee on Energy
			 and Natural Resources of the Senate and the Committee on Energy and Commerce of
			 the House of Representatives a report on actions taken by the Department of
			 Energy, the Department of the Interior, and the Corps of Engineers to carry out
			 the memorandum of understanding on hydropower entered into on March 24, 2010,
			 with particular emphasis on actions taken by the agencies to work together and
			 investigate ways to efficiently and responsibly facilitate the Federal
			 permitting process for Federal and non-Federal hydropower projects at Federal
			 facilities, within existing authority.
		
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Hydropower Regulatory
			 Efficiency Act of 2013.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Promoting small hydroelectric power
				projects.
					Sec. 4. Promoting conduit hydropower
				projects.
					Sec. 5. FERC authority to extend preliminary
				permit periods.
					Sec. 6. Promoting hydropower development at
				nonpowered dams and closed loop pumped storage projects.
					Sec. 7. DOE study of pumped storage and
				potential hydropower from conduits.
				
			2.FindingsCongress finds that—
			(1)the hydropower industry currently employs
			 approximately 300,000 workers across the United States;
			(2)hydropower is the largest
			 source of clean, renewable electricity in the United States;
			(3)as of the date of enactment of this Act,
			 hydropower resources, including pumped storage facilities, provide—
				(A)nearly 7 percent of the electricity
			 generated in the United States; and
				(B)approximately 100,000 megawatts of electric
			 capacity in the United States;
				(4)only 3 percent of the
			 80,000 dams in the United States generate electricity, so there is substantial
			 potential for adding hydropower generation to nonpowered dams; and
			(5)according to one study, by utilizing
			 currently untapped resources, the United States could add approximately 60,000
			 megawatts of new hydropower capacity by 2025, which could create 700,000 new
			 jobs over the next 13 years.
			3.Promoting small
			 hydroelectric power projectsSubsection (d) of section 405 of the Public
			 Utility Regulatory Policies Act of 1978 (16 U.S.C. 2705) is amended by
			 striking 5,000 and inserting 10,000.
		4.Promoting conduit
			 hydropower projects
			(a)Applicability of, and
			 exemption from, licensing requirementsSection 30 of the Federal Power Act
			 (16 U.S.C.
			 823a) is amended—
				(1)by striking subsections
			 (a) and (b) and inserting the following:
					
						(a)(1)A qualifying conduit
				hydropower facility shall not be required to be licensed under this
				part.
							(2)(A)Any person, State, or
				municipality proposing to construct a qualifying conduit hydropower facility
				shall file with the Commission a notice of intent to construct such facility.
				The notice shall include sufficient information to demonstrate that the
				facility meets the qualifying criteria.
								(B)Not later than 15 days after receipt of a
				notice of intent filed under subparagraph (A), the Commission shall—
									(i)make an initial
				determination as to whether the facility meets the qualifying criteria;
				and
									(ii)if the Commission makes an initial
				determination, pursuant to clause (i), that the facility meets the qualifying
				criteria, publish public notice of the notice of intent filed under
				subparagraph (A).
									(C)If, not later than 45 days after the date
				of publication of the public notice described in subparagraph (B)(ii)—
									(i)an entity contests
				whether the facility meets the qualifying criteria, the Commission shall
				promptly issue a written determination as to whether the facility meets such
				criteria; or
									(ii)no entity contests
				whether the facility meets the qualifying criteria, the facility shall be
				deemed to meet such criteria.
									(3)For purposes of this
				section:
								(A)The term
				conduit means any tunnel, canal, pipeline, aqueduct, flume, ditch,
				or similar manmade water conveyance that is operated for the distribution of
				water for agricultural, municipal, or industrial consumption and not primarily
				for the generation of electricity.
								(B)The term qualifying
				conduit hydropower facility means a facility (not including any dam or
				other impoundment) that is determined or deemed under paragraph (2)(C) to meet
				the qualifying criteria.
								(C)The term qualifying
				criteria means, with respect to a facility—
									(i)the facility is
				constructed, operated, or maintained for the generation of electric power and
				uses for such generation only the hydroelectric potential of a non-federally
				owned conduit;
									(ii)the facility has an
				installed capacity that does not exceed 5 megawatts; and
									(iii)on or before the date
				of enactment of the Hydropower Regulatory Efficiency Act of 2013, the facility
				is not licensed under, or exempted from the license requirements contained in,
				this part.
									(b)Subject to subsection
				(c), the Commission may grant an exemption in whole or in part from the
				requirements of this part, including any license requirements contained in this
				part, to any facility (not including any dam or other impoundment) constructed,
				operated, or maintained for the generation of electric power which the
				Commission determines, by rule or order—
							(1)utilizes for such
				generation only the hydroelectric potential of a conduit; and
							(2)has an installed capacity
				that does not exceed 40
				megawatts.
							;
				(2)in subsection (c), by
			 striking subsection (a) and inserting subsection
			 (b); and
				(3)in subsection (d), by
			 striking subsection (a) and inserting subsection
			 (b).
				(b)Conforming
			 amendmentSubsection (d) of section 405 of the Public Utility
			 Regulatory Policies Act of 1978 (16 U.S.C. 2705), as amended, is
			 further amended by striking subsection (a) of such section 30
			 and inserting subsection (b) of such section 30.
			5.FERC authority to extend
			 preliminary permit periodsSection 5 of the Federal Power Act
			 (16 U.S.C.
			 798) is amended—
			(1)by designating the first, second, and third
			 sentences as subsections (a), (c), and (d), respectively; and
			(2)by inserting after subsection (a) (as so
			 designated) the following:
				
					(b)The Commission may extend
				the period of a preliminary permit once for not more than 2 additional years
				beyond the 3 years permitted by subsection (a) if the Commission finds that the
				permittee has carried out activities under such permit in good faith and with
				reasonable
				diligence.
					.
			6.Promoting hydropower
			 development at nonpowered dams and closed loop pumped storage projects
			(a)In
			 generalTo improve the regulatory process and reduce delays and
			 costs for hydropower development at nonpowered dams and closed loop pumped
			 storage projects, the Federal Energy Regulatory Commission (referred to in this
			 section as the Commission) shall investigate the feasibility of
			 the issuance of a license for hydropower development at nonpowered dams and
			 closed loop pumped storage projects in a 2-year period (referred to in this
			 section as a 2-year process). Such a 2-year process shall include
			 any prefiling licensing process of the Commission.
			(b)Workshops and
			 pilotsThe Commission shall—
				(1)not later than 60 days
			 after the date of enactment of this Act, hold an initial workshop to solicit
			 public comment and recommendations on how to implement a 2-year process;
				(2)develop criteria for
			 identifying projects featuring hydropower development at nonpowered dams and
			 closed loop pumped storage projects that may be appropriate for licensing
			 within a 2-year process;
				(3)not later than 180 days
			 after the date of enactment of this Act, develop and implement pilot projects
			 to test a 2-year process, if practicable; and
				(4)not later than 3 years
			 after the date of implementation of the final pilot project testing a 2-year
			 process, hold a final workshop to solicit public comment on the effectiveness
			 of each tested 2-year process.
				(c)Memorandum of
			 understandingThe Commission shall, to the extent practicable,
			 enter into a memorandum of understanding with any applicable Federal or State
			 agency to implement a pilot project described in subsection (b).
			(d)Reports
				(1)Pilot projects not
			 implementedIf the Commission determines that no pilot project
			 described in subsection (b) is practicable because no 2-year process is
			 practicable, not later than 240 days after the date of enactment of this Act,
			 the Commission shall submit to the Committee on Energy and Commerce of the
			 House of Representatives and the Committee on Energy and Natural Resources of
			 the Senate a report that—
					(A)describes the public
			 comments received as part of the initial workshop held under subsection (b)(1);
			 and
					(B)identifies the process,
			 legal, environmental, economic, and other issues that justify the determination
			 of the Commission that no 2-year process is practicable, with recommendations
			 on how Congress may address or remedy the identified issues.
					(2)Pilot projects
			 implementedIf the Commission develops and implements pilot
			 projects involving a 2-year process, not later than 60 days after the date of
			 completion of the final workshop held under subsection (b)(4), the Commission
			 shall submit to the Committee on Energy and Commerce of the House of
			 Representatives and the Committee on Energy and Natural Resources of the Senate
			 a report that—
					(A)describes the outcomes of
			 the pilot projects;
					(B)describes the public
			 comments from the final workshop on the effectiveness of each tested 2-year
			 process; and
					(C)(i)outlines how the
			 Commission will adopt policies under existing law (including regulations) that
			 result in a 2-year process for appropriate projects;
						(ii)outlines how the
			 Commission will issue new regulations to adopt a 2-year process for appropriate
			 projects; or
						(iii)identifies the process,
			 legal, environmental, economic, and other issues that justify a determination
			 of the Commission that no 2-year process is practicable, with recommendations
			 on how Congress may address or remedy the identified issues.
						7.DOE study of pumped
			 storage and potential hydropower from conduits
			(a)In
			 generalThe Secretary of Energy shall conduct a study—
				(1)(A)of the technical
			 flexibility that existing pumped storage facilities can provide to support
			 intermittent renewable electric energy generation, including the potential for
			 such existing facilities to be upgraded or retrofitted with advanced
			 commercially available technology; and
					(B)of the technical
			 potential of existing pumped storage facilities and new advanced pumped storage
			 facilities, to provide grid reliability benefits; and
					(2)(A)to identify the range of
			 opportunities for hydropower that may be obtained from conduits (as defined by
			 the Secretary) in the United States; and
					(B)through case studies, to
			 assess amounts of potential energy generation from such conduit hydropower
			 projects.
					(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary of
			 Energy shall submit to the Committee on Energy and Commerce of the House of
			 Representatives and the Committee on Energy and Natural Resources of the Senate
			 a report that describes the results of the study conducted under subsection
			 (a), including any recommendations.
			
	
		May 13, 2013
		Reported with an amendment
	
